Citation Nr: 0303847	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-22 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected middle right finger, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and February 2000 rating 
decisions by the RO, which denied an increased rating for the 
service-connected right middle finger, greater than 10 
percent, and service connection for PTSD.  



REMAND

The veteran contends that he is entitled to an increased 
rating for the service-connected right middle finger, greater 
than 10 percent, and that he is entitled to service 
connection for PTSD.  

After carefully reviewing the claims file, the Board has 
determined that, in order to fully consider the veteran's 
claims, additional development is required in this case.  

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

While the Board recognizes that the veteran has been 
diagnosed with PTSD, there is no verified supporting evidence 
that the claimed inservice stressors actually occurred or a 
medical opinion linking these stressors with his current 
symptomatology.  Specifically, the veteran claims, in part, 
that even though his unit (the 555th Civil Engineer Squadron 
"Red Horse") was not a combat unit, they were constantly 
under enemy fire.

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  

The Board finds that an attempt should be made in this 
regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thereafter, the RO should schedule the veteran for a VA 
psychiatric examination in order to determine whether there 
is a link between the veteran's current symptoms and an 
inservice stressor, if PTSD is currently diagnosed.  

Additional VA orthopedic and neurological examinations are 
also warranted to ensure a fully informed decision regarding 
the veteran's increased rating claim for the service-
connected right middle finger disability.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
an examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Furthermore, the provisions of 38 C.F.R. § 4.40 (2002) 
require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2002).  Id

Similarly, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  Furthermore, 
whether to remand a case to an RO or to direct the Board's 
Case Development Unit to undertake development is 
discretionary under C.F.R. § 19.9(a)(2) (2002).  

It is also noted that it is the policy of the Board to remand 
such issues under the circumstances of this case.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(6) (Jan. 29, 
2002), noting that to permit various kinds of required 
development to take place simultaneously and to avoid 
unnecessary delays and confusion, development in an 
individual case will be undertaken either by the Board or by 
the RO, but not by both.  

In the present case, given inadequate development taken in 
this case by the RO, the Board has determined that a remand 
is necessary to appropriately adjudicate the matters.

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000 & Supp. 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
specific information referable to his 
stressors during service and then forward 
the information regarding the veteran's 
service (including copies of his service 
personnel records, a listing of claimed 
stressors, and any other records relevant 
to the PTSD claim) to the USASCRUR 
(formerly the ESG) and request that 
organization investigate and attempt to 
verify the alleged incidents.  

3.  Thereafter, once all pertinent 
records are obtained, the veteran should 
be scheduled for a VA psychiatric 
examination.  The examiner should 
thoroughly review the claims folder in 
detail, including a copy of this Remand 
in conjunction with the examination.  If 
PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran and 
whether each of the reported stressors is 
adequate to support the diagnosis.  The 
examination and the report thereof should 
be in accordance with DSM-IV.  All 
findings and opinions should be 
reconciled with the evidence already of 
record and the examiner should provide 
complete rationale for all opinions and 
conclusions expressed.  If the examiner 
believes that the veteran does not suffer 
from PTSD related to his military 
service, such supporting rationale should 
be stated.  Send the claims file to the 
examiner in conjunction with the 
examination.

4.  Furthermore, make arrangements with 
the appropriate VA medical facility(ies) 
to afford the veteran an orthopedic and 
neurological examination to determine the 
extent and severity of the veteran's 
service-connected right middle finger 
disability.  Specifically, the orthopedic 
examiner should render an opinion as to 
all disabilities the veteran suffers as a 
result of his in-service injury to his 
right middle finger, including, but not 
limited to, any symptomatology related to 
the right hand, arm, or shoulder in 
general.  Furthermore, the examiner 
should conduct all indicated special 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the hand, to 
include the middle finger file to the 
examiner in conjunction with the 
examination.  All special tests and 
studies should be conducted.  If the 
examiner believes that the veteran does 
not suffer from any neurological 
deficits, or that any currently diagnosed 
deficits are related to other nonservice-
connected disabilities, such supporting 
rationale should be stated.  Send the 
claims file to the examiner in 
conjunction with the examination.  If the 
veteran fails to report to any scheduled 
examination(s), the RO should obtain and 
associate with the record any notice(s) 
of the examination(s) sent to the 
veteran.  

5.  Thereafter, the RO should 
readjudicate these claims and if the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




